Exhibit 10.1

FIRST AMENDMENT

 

TO THE

 

SYSCO CORPORATION MANAGEMENT SAVINGS PLAN

 

 

Pursuant to the authority granted the Compensation Committee of the Board of
Directors of Sysco Corporation (the "Compensation Committee") under Section 10.1
of the Sysco Corporation Management Savings Plan (the "MSP"), effective January
31, 2014, the Compensation Committee hereby amends the MSP as follows:

1.



The first sentence of Section 5.4 of the MSP is amended to read in its entirety as:

 

"The  credit  balance  of  the  Deferrals  and  Company  Contributions  in  the
Participant's  Account shall be deemed to be invested and reinvested from time
to time in such Investments as shall be designated by the Participant in
accordance with this Section 5.4.

 

IN WITNESS WHEREOF, this Amendment 2014-1 to the MSP has been executed as of
this 20th day of February, 2014.

 

SYSCO  CORPORATION

 

 

 

 

 

 

 

By: /s/ Russell Libby                                             

 

           Russell Libby, General Counsel

 

 



--------------------------------------------------------------------------------